IRVING, P.J., for the Court:
¶ 1. This appeal arises out of William R. Cromwell’s unsuccessful application for unemployment benefits to the Mississippi Department of Employment Security (MDES). After MDES denied Cromwell’s application, the Marshall County Circuit Court affirmed that decision. Feeling aggrieved, Cromwell filed a notice of appeal.
¶ 2. Cromwell’s notice of appeal was not timely filed; therefore, we lack jurisdiction and dismiss his appeal.
ANALYSIS AND DISCUSSION OF THE ISSUE
¶ 3. The circuit court rendered its judgment on June 14, 2010, but the judgment was not filed until June 22, 2010. Cromwell received permission to proceed in for-ma pauperis in early July but did not file his notice of appeal until July 29, 2010.
¶ 4. According to Rule 4(a) of the Mississippi Rules of Appellate Procedure, an appellant has thirty days from the date of a judgment in which to file an appeal of that judgment. Under that time restriction, Cromwell had until July 22, 2010, to file his notice of appeal. However, he did not file his notice until July 29.
¶ 5. As we have stated before: “Timely notice of appeal is jurisdictional; where the appellant has not given proper noticed,] this Court lacks jurisdiction to address the appeal.” Mold Pro, Inc. v. Alford, 52 So.3d 1260, 1262 (¶ 13) (Miss.Ct.App.2011) (quoting Curry v. B.C. Rogers Poultry, *477Inc., 797 So.2d 265, 267 (¶ 11) (Miss.Ct. App.2001)).
¶ 6. Accordingly, we must dismiss Cromwell’s appeal for lack of jurisdiction.
¶ 7. THIS APPEAL IS DISMISSED FOR LACK OF JURISDICTION.
LEE, C.J., GRIFFIS, P.J., MYERS, BARNES, ISHEE, ROBERTS, CARLTON, MAXWELL AND RUSSELL, JJ., CONCUR.